DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, “a connecting portion” is inferentially claimed. It is not clear if it is a required element or if it is merely a functional capability of the positively recited hose. 
Claims 3 and 6 recites the limitation "the container body side" in line 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim. All terms should be properly introduced before they are references so it is clear what is being required and what is merely functional language. Therefore, it is suggested by the Examiner that the claims be amended to positively recite where the container body side is in the flange before it is being referenced. That is,, do not merely change the “the” to an “a”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Trachtenberg (2009/0107578).
In re claim 1, Trachtenberg discloses a puncture repair kit container (10) comprising: 
a container body (28) including a holding portion (interior of the container) that holds puncture repair liquid (capable of not a positively recited limitations, it is merely the article worked upon by the positively recited container in its intended use) and an opening portion (32) provided in one end of the holding portion; 
a cap (30) mounted on the opening portion; 
a hose (18) connected to a connecting portion (74) provided in the cap; and 
an engaging portion (70) that is provided in an outer surface of the cap and that engages the hose in an unused state by causing the hose to extend along a periphery of the cap (fig.5).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kojima (2013/0138146, cited on 9 February 2021 IDS).
In re claim 1, Kojima discloses a puncture repair kit container comprising: 
a container body (4) including a holding portion (interior of the container) that holds puncture repair liquid (capable of not a positively recited limitations, it is merely the article worked upon by the positively recited container in its intended use) and an opening portion (5) provided in one end of the holding portion; 
a cap (6) mounted on the opening portion; 
a hose (29) connected to a connecting portion (7) provided in the cap; and 
an engaging portion (80H) that is provided in an outer surface of the cap and that engages the hose in an unused state by causing the hose to extend along a periphery of the cap (figs.25a-25c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachtenberg.

The applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A)
	In re claims 3 and 6, Trachtenberg discloses in a top surface (top surface defined by the flange having the connector 38 on it) of the cap, a flange portion (60) having a flat plate-like shape (“generally planar ledge”) and having an outer diameter larger than outer diameters of other portions of the cap (it’s diameter is larger than the diameter of the opening at 38 and of the opening at 74 and at 50 and of the threaded opening connected to the container, see fig.2), wherein the engaging portion is disposed in a surface in the container body side of the flange portion (see figs.3 and 5 and para.21).
	In re claims 4 and 7, Trachtenberg fails to explicitly disclose the shape of the flange as claimed and the dimensions from the connection portion to the flange portion. However, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B). It appears that the disclosed device would perform equally well shaped as disclosed by Trachtenberg as that shape of the flange would also protect the connection portion for the same reason the fan shape would and the fan shape is no better than the hexagonal shape shown which covers and protects the connection portion. Additionally, Trachtenberg shows that the portions are separate from each other, it just fails to recite the exact dimensions. However, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions . 
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachtenberg in view of Kojima.
	In re claims 5 and 8, Trachtenberg fails to explicitly disclose the cap includes a valve core pressing portion, and the portion for pressing a valve core has a shape capable of entering a tube having an inner diameter of 5 mm by a distance of 0.5 mm or more.
	However, Kojima teaches another tire sealant kit container having a valve core pressing portion (70c), and the portion for pressing a valve core has a shape capable of entering a tube (see fig.22). However, the valve core pressing portion is a part of a cap on the hose not part of the cap of the bottle and Kojima is silent as to the dimensions. It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the location of the valve core pressing portion from the cap of the hose to the cap of the bottle, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04.  Additionally, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art not relied upon is related to tire sealant kits with connectors which secure the hose in place during non-use of the device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Timothy P. Kelly/Primary Examiner, Art Unit 3753